Citation Nr: 1409593	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  13-29 504	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the denial of payment of monetary benefits for the grant of service connection for coronary artery disease, for the purpose of accrued benefits, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to June 1967.  He died in April 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant failed to report to a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

On February 18, 2014, prior to the promulgation of a decision, notification was received from the appellant's authorized representative that the appellant requested to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her representative, has withdrawn her appeal for the denial of payment of monetary benefits for the grant of service connection for coronary artery disease for purpose of accrued benefits.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


